Judgment of the County Court, Nassau County, rendered June 21, 1965, convicting defendant of attempted possession of a narcotic drug as a felony, upon his plea of guilty, and sentencing him to a prison term of four to five years, affirmed. Defendant contends that the sentence imposed should have been an indeterminate term of one and one-half years to five years. His interpretation of the statutes applicable fails to recognize that the prescribed minimum term of imprisonment for attempted possession of narcotics is “ not less than ” half of three years (Penal Law, § 1751, subds. 3, 5; § 261, suhd. 2; § 2189) and that the statutes do not prescribe any outer limit for the minimum term of imprisonment so long as it does not exceed one half of the maximum prescribed for the consummation of the intended crime itself. The phrase “not less than” one and one-half years is not to be read, as defendant contends, as if it were “not more than” one and one-half years (cf. People ex rel. Warner v. Fay, 24 A D 2d 556). Beldoek, P. J., Ughetta, Rabin, Benjamin and Munder, JJ., concur.